DETAILED ACTION
Claims 1-6 are pending.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, Chang-Wook, Duk-Guen Cha, and Hajime Nobuhara. "Time Delay Prediction of Networked Control Systems using Logic-based Fuzzy Neural Networks." SCIS & ISIS SCIS & ISIS 2008. Japan Society for Fuzzy Theory and Intelligent Informatics, 2008 (hereinafter Han) in view of Tian, Zhong-Da, et al. "Time-delay compensation method for networked control system based on time-delay prediction and implicit PIGPC." International Journal of Automation and Computing 12.6 (2015): 648-656 (hereinafter Tian).
Regarding claims 1 and 6, the combination of Han and Tian teaches all the claimed limitations, as outlined below:

Claim 1 and Claim 6 – Han teaches a networked control system (NCS) time-delay compensation method based on predictive control, comprising the following steps: (1) acquiring random time-delay data in an NCS, and preprocessing the data; (2) predicting the current time-delay by using a fuzzy neural network (FNN) determining whether a preset work end time is up according to a clock in the NCS; if yes, ending the process; if no, returning to step (2); and wherein the implicit PIGPC algorithm, obtaining a controller increment Au(k) when the time-delay exists, further obtaining a control value u(k), and finally transmitting the optimal control value u(k) to an actuator (Page 693 - - See section labeled “III. Time Varying Sampling Period NCS” - - Applying logic-based fuzzy neural networks to predict the time delay at each sampling step).

Han fails to clearly specify optimizing by a particle swarm optimization (PSO) algorithm;  and compensating the predicted time-delay by using an implicit proportional-integral-based generalized predictive control (PIGPC) algorithm. 

However, Tian teaches optimizing by a particle swarm optimization (PSO) algorithm;  and compensating predicted time-delay by using an implicit proportional-integral-based generalized predictive control (PIGPC) algorithm (Page 649 - - See the section labeled “Introduction” - -  the network time-delay compensation method).

Han and Tian are analogous art because they are from the same field of endeavor. They both
relate to time-delay predictions.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the above prediction system, as taught by Han, and incorporating the concept of compensating time-delay using a PIGPC algorithm, as taught by Tian.

One of ordinary skill in the art would have been motivated to do this modification in order to provide reduced compensation time, as suggested by Tian (Page 649 - - See the section labeled “Introduction”).


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Yang, Yin, Bu LePing, and Li Hong Ke. "Research on networked predictive functional controller based on Particle Swarm Optimization." 2015 Chinese Automation Congress (CAC). IEEE, 2015.
2. Tian, Zhong-Da, et al. "Networked control system time-delay compensation based on time-delay prediction and improved implicit GPC." Algorithms 8.1 (2015): 3-18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119